DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of co-pending Application No. 17/046,218  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims include all of the limitations of the instant application claims (e.g. Inertial Measurement Unit (IMU), electronic storage mediums, environment detector system and an activity notification module), respectively.  The co-pending claims also include additional limitations (e.g. environment detector system and an activity notification module).  Hence, the instant application claims are generic to the species of invention covered by the respective co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 uses the word “shacking” and it should be “shaking”.  Appropriate correction is required.



Specification
The disclosure is objected to because of the following informalities: Paragraph [0010] uses the word “shacking” and it should be “shaking” and it will be considered consistent with paragraph [0093].  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Bartels (US 20180253917 A1 (US 10235820 B2)) 

Claim 1.    Bartels teaches a gesture access system (Fig 1) adapted to operate in conjunction with a containment carried by a user, the gesture access system comprising:
a local access assembly adapted to operate between an access state and a no access state, the local access assembly including a controller to effect actuation between the access state and the no-access state and a signal receiver
([0043] Bluetooth [0044] an illustrative automobile comprises a vehicle system 100 for activating at least one vehicle component 150... After the signal is obtained, there may be different electronic circuits, for example, for decrypting the received signal, verifying the signal, interpreting the signal, transmitting and providing a signal for );
a mobile device disposed in the containment and including an inertial measurement unit (IMU) sensor system configured to measure a mobile device motion of the mobile device to conditionally detect an intentional body gesture of the user indicative of an intent of the user of the mobile device to gain access, wherein the intentional body gesture is contrary to routine containment motions caused by routine body motions of the user (
[0027] According to a further disclosed embodiment, the mobile radio comprises a smartphone or a smartwatch having at least one motion sensor or acceleration sensor; and the detecting of a motion interaction or audio interaction of the user comprises detecting tapping, turning and/or vibrations. In an exemplary use sequence, the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user.);
one or more electronic storage mediums configured to store an application and preprogrammed motion scenario data modeled in association with the intentional body gesture (
[0028] According to a further disclosed embodiment, there is provision for the characteristic user interaction to comprise a particular combination of tapping, turning and/or vibrations that has previously been stored in the mobile radio. In this way, it is possible for erroneous operating actions or incorrect identification to be reduced, which increases security. For a combination that can also comprise an 
); and
one or more processors configured to receive the mobile device motion from the IMU sensor system, and execute the application to compare the mobile device motion to the preprogrammed motion scenario data, and thereby conditionally output a command signal to the controller of the local access assembly via the receiver to effect actuation from the no access state to the access state (
[0044] According to at least one disclosed embodiment, an illustrative automobile comprises a vehicle system 100 for activating at least one vehicle component 150... After the signal is obtained, there may be different electronic circuits, for example, for decrypting the received signal, verifying the signal, interpreting the signal, transmitting and providing a signal for driving the electric motor that is connected to the vehicle door to open it.
).

Claim 2.   Bartels teaches the gesture access system set forth in claim 1, wherein the mobile device motion is a compound motion indicative of the routine body motion and the intentional body gesture ([0027]… In an exemplary use sequence, the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user.).

placing a mobile device in a containment ([0027] the mobile radio comprises a smartphone or a smartwatch having at least one motion sensor or acceleration sensor);
carrying the containment with a part of a body of a user ([0027] on his smartphone, which is in his trouser pocket.); 
performing an intentional body gesture using the part of the body with the intent to gain access ( [0027] the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket.);
measuring a mobile device motion indicative of at least a containment gesture caused by the intentional body gesture by an IMU sensor system of the mobile device ([0027] The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user.);
comparing the mobile device motion by a processor to preprogrammed motion scenario data to determine if the intentional body gesture was performed by the user ([0044] According to at least one disclosed embodiment, an illustrative automobile comprises a vehicle system 100 for activating at least one vehicle component 150... After the signal is obtained, there may be different electronic circuits, for example, for decrypting the received signal, verifying the signal, interpreting the signal, transmitting and providing a signal for driving the electric motor that is connected to the vehicle door to open it.);
sending a command signal to an access assembly by the mobile device if the intentional body gesture was performed ([0044] According to at least one disclosed embodiment, an ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Nemeth (US 20210064141 A1).
Claim 3.    Bartels teaches the gesture access system set forth in claim 2, and further discloses the ability to discern motion that is different from walking but does not specifically disclose wherein the mobile device motion is indicative of a parameter factor associated with a location of the mobile device and a type of the containment.
	However, Nemeth teaches a mobile device motion that is indicative of a parameter factor associated with a location of the mobile device and a type of the containment ([0070]-[0073], [0111]).
Therefore, it would have been obvious to one ordinarily skilled in the art to use a device motion that is indicative of a parameter factor associated with a location of the mobile device and a type of the containment as taught by Nemeth within the system of Bartels for the purpose of distinguishing different containments and eliminating false positives of a detected event.
Claim 4.  Bartels and Nemeth teach the gesture access system set forth in claim 3, wherein the mobile device includes an environment detection system configured to send information to the application for determining a location of the mobile device ([0070]-[0073], [0111] e.g. loose, orientation).

Claims 5, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Davydov (US 20160299570 A1).
Claim 5.    Bartels teaches the gesture access system set forth in claim 2, and further discloses the use of a hand gesture movement but does not specifically disclose wherein the containment is a handbag grasped by a hand of the user, the routine containment motion includes swinging forward and rearward, and the intentional body gesture is a horizontal twisting motion of the hand.
However, Davydov teaches the process of holding a containment with a device in a natural progression (i.e. walking) and while using a horizontal motion of the hand ([0003] the device may be in  ).
Therefore, it would have been obvious to one ordinarily skilled in the art to use a handbag grasped by a hand of the user, the routine containment motion includes swinging forward and rearward, and the intentional body gesture is a horizontal twisting motion of the hand as taught by Davydov within the system of Bartels for the purpose of enhancing the gesture access system to distinguish the difference between an intentional act to perform an action and movement of a bag.
Claim 6.    Bartels and Davydov teaches the gesture access system set forth in claim 2, wherein the containment is a handbag grasped by a hand of the user, the routine containment motion includes swinging forward and rearward, and the intentional body gesture is a repeating vertical motion of the hand resulting in a vertical shacking of the handbag.
However, Davydov teaches the process of holding a containment with a device in a natural progression (i.e. walking) and a repeating vertical motion of the hand resulting in a vertical shacking of the handbag ([0003] the device may be in a user's bag or pocket, and the user may be walking, driving, carrying something, [0080] [0051]  As used herein, an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension (or ).
Therefore, it would have been obvious to one ordinarily skilled in the art to use a handbag grasped by a hand of the user, the routine containment motion includes swinging forward and rearward, and the intentional body gesture is a repeating vertical motion of the hand resulting in a vertical shacking of the handbag as taught by Davydov within the system of Bartels for the purpose of enhancing the gesture access system to distinguish the difference between an intentional act to perform an action and movement of a bag.
Claim 9.    Bartels teaches the method set forth in claim 8, and further discloses the use of a hand gesture movement but does not specifically disclose wherein the containment is a handbag and the part of the body is a hand.
However, Davydov teaches the process of holding a handbag with a device in a natural progression (i.e. walking) and while using a horizontal motion of the hand ([0003] the device may be in a user's bag or pocket, and the user may be walking, driving, carrying something, [0080] [0051]  a motion in the plane of the palm of the hand that brings the pinky toward the forearm; pronation (or inward rotation) as shown in FIG. 3E, a motion that rotates the hand about an axis parallel to the forearm in the direction of the thumb; and supination (or outward rotation) as shown in FIG. 3F, a rotation in the opposite direction from pronation. ).
Therefore, it would have been obvious to one ordinarily skilled in the art to use containment is a handbag and the part of the body is a hand as taught by Davydov within the system of Bartels for the 
Claim 10.    Bartels and Davydov teach the method set forth in claim 9, wherein the intentional body gesture is a twisting of the hand ([0003] the device may be in a user's bag or pocket, and the user may be walking, driving, carrying something, [0080] [0051]  a motion in the plane of the palm of the hand that brings the pinky toward the forearm; pronation (or inward rotation) as shown in FIG. 3E, a motion that rotates the hand about an axis parallel to the forearm in the direction of the thumb; and supination (or outward rotation) as shown in FIG. 3F, a rotation in the opposite direction from pronation. ).
Claim 11.    Bartels and Davydov teaches the method set forth in claim 9, wherein the intentional body gesture is a repetitious upward and downward motion of the hand ([0003] the device may be in a user's bag or pocket, and the user may be walking, driving, carrying something, [0080] [0051]  As used herein, an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension (or dorsiflexion) as shown in FIG. 3A, in which the back of the hand is rotated toward the forearm; flexion (or palmar flexion) as shown in FIG. 3B, in which the palm of the hand is rotated toward the forearm).

Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Kienzle (US 20180046851 A1).
Claim 7.    Bartels teaches the gesture access system set forth in claim 2, and further discloses the use of a hand gesture movement but does not specifically disclose wherein the containment is a backpack secured to a back of the user, the routine containment motion includes a forward motion indicative of walking in a forward direction, and the intentional body gesture is a twisting motion of a torso of the user.
However, Kienzle teaches the process of an intentional body gesture is a twisting motion of a torso of the user and the ability to detect a backpack user (
[0026] head orientation or movement (including nods, head shakes etc.), torso orientation or movement, gestures made using body parts other than hands (such as shoulder shrugs), and/or involuntary physiological responses/behaviors such as changes to heart rate, breathing rate, skin conductance and the like may also or instead be used.
[0029] For example, as the phrase is used herein, one object of interest may comprise a person (a human) carrying a backpack (an inanimate object) while walking a dog (an animal), another object of interest may comprise a parking spot for a car, and so on.)
Therefore, it would have been obvious to one ordinarily skilled in the art to use a containment that is a backpack secured to a back of the user, the routine containment motion includes a forward motion indicative of walking in a forward direction, and the intentional body gesture is a twisting motion of a torso of the user as taught by Kienzle within the system of Bartels for the purpose of enhancing the system to detect a particular user carrying a specific containment normally associated with particular moment.

However, Kienzle teaches the process of an intentional body gesture is a twisting motion of a torso of the user and the ability to detect a backpack user (
[0026] head orientation or movement (including nods, head shakes etc.), torso orientation or movement, gestures made using body parts other than hands (such as shoulder shrugs), and/or involuntary physiological responses/behaviors such as changes to heart rate, breathing rate, skin conductance and the like may also or instead be used.
[0029] For example, as the phrase is used herein, one object of interest may comprise a person (a human) carrying a backpack (an inanimate object) while walking a dog (an animal), another object of interest may comprise a parking spot for a car, and so on.)
Therefore, it would have been obvious to one ordinarily skilled in the art to use a containment is a backpack and the part of the body is a torso as taught by Kienzle within the system of Bartels for the purpose of enhancing the system to detect a particular user carrying a specific containment normally associated with particular movement.
Claim 13.    Bartels and Kienzle teach the method set forth in claim 12, wherein the intentional body gesture is a twisting of the torso (Bartels [0026] head orientation or movement (including nods, head shakes etc.), torso orientation or movement, gestures made using body parts other than hands (such as shoulder shrugs), and/or involuntary physiological responses/behaviors such as changes to heart rate, breathing rate, skin conductance and the like may also or instead be used.
.
Claim 14.   Kienzle and Bartels teach the method set forth in claim 12, wherein the intentional body gesture is a flexing left-to-right of the torso (Bartels [0027] a torso movement (such as a bend of the body towards or away from some object),).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689